      Case 1:19-cv-02064-DKC Document 72 Filed 08/28/20 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                       :
CHARLES JOSEPH DENNIS
                                       :

     v.                                :    Civil Action No. DKC 19-2064

                                       :
U.S. DEPARTMENT OF EDUCATION,
et al.                                 :

                           MEMORANDUM OPINION

     Presently pending in this student loan case are the motion to

dismiss filed by the United States Department of Education (the

“Department of Education”) (ECF No. 55), and the motion for summary

judgment   filed    by   Educational       Credit   Management   Corporation

(“ECMC”) (ECF No. 64). The issues have been briefed, and the court

now rules, no hearing being deemed necessary.            Local Rule 105.6.

For the following reasons, the parties will be directed to address

jurisdictional issues before the motions can be resolved.

I.   Factual Background

     Charles Joseph Dennis (“Plaintiff”) borrowed money to finance

his undergraduate and graduate education.            (ECF No. 2, ¶¶ 3-13).

ECMC holds Plaintiff’s undergraduate loans and the Department of

Education holds Plaintiff’s graduate loan.

     To finance his undergraduate education, Plaintiff executed

four promissory notes, totaling $8,120.00, over four years – from

September 1978 to May 1981.     (Id., ¶¶ 3-9; see also ECF No. 64-2,
         Case 1:19-cv-02064-DKC Document 72 Filed 08/28/20 Page 2 of 7



at 16-19).       These loans were federally-subsidized Stafford Loans

disbursed       through   the    Federal       Family   Education    Loan   Program

(“FFELP”).       (ECF No. 64-1, at 2).            “These loans were originally

funded by Emigrant Savings Bank and then transferred to SLMA Loan

Servicing Center[.]”        (ECF No. 32, at 2).1            Originally, the New

York Higher Education Services Corporation (“NYHESC”) guaranteed

the loans.        (ECF No. 2, ¶¶ 3–6; ECF No. 32, at 2).                Plaintiff

maintains that these “loans have been paid in full.”                  (ECF No. 2,

¶ 27).     However, Plaintiff attached documents to his complaint

indicating that he “failed to honor his repayment obligation to

SLMA Loan Servicing Center, [and that his] account became severely

delinquent and defaulted on June 30, 1983.”                 (ECF No. 32, at 2).

“As the guarantor, NYHESC paid SLMA Loan Servicing Center a default

claim,    and    NYHESC   took     all   right,     title[,]   and    interest   in

[Plaintiff’s] loans.”           (Id.).   “Based on a business decision made

by the . . . Department of Education . . . [Plaintiff’s] account

was transferred from NYHESC to ECMC and ECMC was declared the new


     1 The Department of Education removed this action to the
United States District Court for the District of Maryland. (ECF
No. 1). The Notice of Removal included the state court complaint
and Exhibits A through K to the state court complaint. (ECF No.
1-2 – ECF No. 1-13).     The clerk then filed the complaint and
exhibits separately. (ECF No. 2; ECF No. 2-1 – ECF No. 2-11).
The Department of Education then filed “a copy of the remaining
state court papers that were not initially filed with the Notice
of Removal[.]”   (ECF No. 9, at 1).    These papers included two
additional exhibits: Exhibit L and Exhibit M. (ECF No. 28 – ECF
No. 40). The opinion will cite to the complete set of exhibits
filed by the Department of Education.
                                           2
       Case 1:19-cv-02064-DKC Document 72 Filed 08/28/20 Page 3 of 7



guarantor of [Plaintiff’s] loans as of August 20, 2009.”                     (Id.).

“ECMC took all right, title[,] and interest in [Plaintiff’s]

loans.”      (Id.).

      To finance his graduate education, Plaintiff executed three

promissory notes, totaling $13,500.00, over three years – from

1983 to 1986.       (ECF No. 2, ¶ 12; see also ECF No. 55-2 ¶¶ 37-40).

In August 1994, Plaintiff consolidated these loans into one FFELP

consolidation loan totaling $11,813.77.              (ECF No. 55-2 ¶ 41).       In

March 2006, Plaintiff executed a federal direct consolidation loan

application and promissory note.              (Id., ¶ 42).    The Department of

Education “disbursed a total of $18,543.07 to fund [the direct

consolidation loan] with an interest rate of 7%.”                      (Id.).   The

Direct Loan Servicing Center (ACS) serviced the loan until November

9,   2011;    the     Missouri   Higher       Education    Authority    (“MOHELA”)

serviced the loan until March 26, 2017; and Fed Loan Servicing

(PHEAA)   serviced      the   loan   until      default.     (Id.   ¶ 43).      The

Department of Education “now holds and services the loan[.]” (Id.).

Plaintiff alleges that he “entered a program for payment of the

[graduate loan] wherein as a government employee, [he] could

satisfy his student loans with scheduled payments for a period of

120 months without default.”          (ECF No. 2, ¶ 14).        He thus appears

to have sought unsuccessfully Public Service Loan Forgiveness

(“PSLF”).



                                          3
          Case 1:19-cv-02064-DKC Document 72 Filed 08/28/20 Page 4 of 7



II.   Procedural Background

      On April 16, 2019, Plaintiff filed a complaint in the Circuit

Court for Baltimore County, Case No. C-03-CV-19-000968 against

ECMC Shared Services and the Department of Education.             (ECF No. 1,

at 1).     Plaintiff asked the state court “to determine and declare

the rights of the parties” under the Maryland Uniform Declaratory

Judgments Act, Md.Code Ann., Cts. & Jud. Proc. § 3-409(a).                (ECF

No. 2, at 6).         On July 15, 2019, the Department of Education

removed this action to the United States District Court for the

District of Maryland under 28 U.S.C. § 1442(a)(1) because it is

against an agency of the United States.            (ECF No. 1).    On August

21, 2019, ECMC moved to intervene as defendant and real party in

interest in place of ECMC Shared Services.              (ECF No. 41).      The

court granted ECMC’s motion, added ECMC as a defendant, and dropped

ECMC Shared Services as a defendant.          (ECF Nos. 46; 47).

      On February 21, 2020, the Department of Education filed a

motion to dismiss, or in the alternative, for summary judgment.2

(ECF No. 55).      Plaintiff responded in opposition (ECF No. 63), and

the Department of Education replied (ECF No. 69).




      2Despite this styling, the motion makes no argument for
summary judgment and requests only dismissal. (ECF No. 55-1, at
11 (“[Department of Education] respectfully moves this [c]ourt to
dismiss the complaint.”); ECF No. 69, at 4 (same)).


                                       4
           Case 1:19-cv-02064-DKC Document 72 Filed 08/28/20 Page 5 of 7



       On June 15, 2020, ECMC filed a motion for summary judgment.

(ECF No. 64).        Plaintiff responded in opposition (ECF No. 68), and

ECMC replied (ECF No. 70).3

       None of the parties has delineated the actual cause of action

before this court or discussed the parameters of this court’s

jurisdiction.            Courts “have an independent obligation to determine

whether subject-matter jurisdiction exists, even in the absence of

a challenge from any party.”               Arbaugh v. Y & H Corp., 546 U.S.

500,       514   (2006).       The   removal    was    predicated   on   28   U.S.C.

§ 1442(a):

            A civil action . . . that is commenced in a State
       court and that is against or directed to any of the
       following may be removed by them . . . :

       (1)       The United States or any agency thereof . . . for
                 or relating to any act under color of such office
                 or on account of any right, title or authority
                 claimed under any Act of Congress for the . . .
                 collection of the revenue.

       The       first    question   is   whether     this   declaratory   judgment

action is removable in the first instance.                   Forty years ago, the

court in National Audobon Society v. Department of Water & Power

of the City of Los Angeles, concluded that the declaratory relief

requested there was “a determination of passive abstract rights”

and was not a civil action “‘for any act[.]’”                    496 F.Supp. 499,

505 (E.D.Ca. 1980).            Thus, declaratory relief actions are said to


       3
       Plaintiff filed ECF No. 68 to amend its earlier response,
ECF No. 67.
                                            5
      Case 1:19-cv-02064-DKC Document 72 Filed 08/28/20 Page 6 of 7



be not removable. Removal Jurisdiction, Rutter Grp. Practice Guide

Fed. Civ. Proc. Before Trial (Nat.Ed.) Ch. 2D-4.        Even if removal

was proper, the court must then determine what is before this

court, both in terms of the cause of action, and the portion of

the case involving ECMC.      Several observations in the Wright &

Miller treatise illustrate the issues:

           Because Section 1442(a)(1) authorizes removal of
     the entire action even if only one of the controversies
     it raises involves a federal officer or agency, the
     section creates a species of statutorily-mandated
     supplemental subject-matter jurisdiction. The district
     court    can  exercise   its   discretion  to   decline
     jurisdiction over supplemental claims if the federal
     agency drops out of the case, or even if the federal
     defendant remains a litigant. . . .

          Finally, when removal of a state-court action is
     available because the defendant is a federal officer,
     the substantive law to be applied is unaffected by the
     removal.

14C Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 3726 (Rev. 4th ed. 2020).           This last observation

contradicts the normal rule that, when a state declaratory judgment

action is removed to federal court, the federal court applies the

federal Declaratory Judgment Act, 28 U.S.C. § 2201.         Hausfield v.

Love Funding Corp., 131 F.Supp.3d 443, 468 (D.Md. 2015) (citing

Hartford Fire Ins. Co. v. Harleysville Mut. Ins. Co., 736 F.3d

255, 261 n.3 (4th Cir. 2013).

     Thus, before addressing the issues generated by the pending

motions, the parties must brief, and the court must resolve, the


                                   6
      Case 1:19-cv-02064-DKC Document 72 Filed 08/28/20 Page 7 of 7



thorny jurisdictional questions.        The pending motions will be

stayed.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   7
